Case 1:17-cv-08457-JMF Document 195-4 Filed 12/18/19 Page 1 of 4




                    EXHIBIT 4
           Case 1:17-cv-08457-JMF Document 195-4 Filed 12/18/19 Page 2 of 4




Checkpoint Contents
 Accounting, Audit & Corporate Finance Library
  Standards and Regulations
    FASB Codification
     Codification
       Industry
        9XX Financial Services
          944 Financial Services—Insurance
           944-60 Premium Deficiency and Loss Recognition
             944-60-25 Recognition



Copyright © 2019 by Financial Accounting Foundation, Norwalk, Connecticut

944-60-25 Recognition

 General Note: The Recognition Section provides guidance on the required criteria, timing, and
 location (within the financial statements) for recording a particular item in the financial
 statements. Disclosure is not recognition.


General

25-1 Paragraph 450-20-55-17A states that Subtopic 450-20 does not prohibit (and, in fact,
requires) accrual of a net loss (that is, a loss in excess of deferred premiums) that probably will be
incurred on insurance policies that are in force, provided that the loss can be reasonably
estimated.

25-2 A probable loss on insurance contracts exists if there is a premium deficiency relating to
short-duration or long-duration contracts.

25-3 Insurance contracts shall be grouped consistent with the entity's manner of acquiring,
servicing, and measuring the profitability of its insurance contracts to determine if a premium
deficiency exists.


Short-Duration Contracts
             Case 1:17-cv-08457-JMF Document 195-4 Filed 12/18/19 Page 3 of 4
25-4 A premium deficiency shall be recognized if the sum of expected claim costs and claim
adjustment expenses, expected dividends to policyholders, unamortized acquisition costs,
and maintenance costs exceeds related unearned premiums.

25-5 A premium deficiency shall first be recognized by charging any unamortized acquisition costs
to expense to the extent required to eliminate the deficiency.

25-6 If the premium deficiency is greater than unamortized acquisition costs, a liability shall be
accrued for the excess deficiency.


Long-Duration Contracts

25-7 Original policy benefit assumptions for long-duration contracts ordinarily continue to be used
during the periods in which the liability for future policy benefits is accrued under Subtopic 944-
40. However, actual experience with respect to investment yields, mortality, morbidity,
terminations, or expenses may indicate that existing contract liabilities, together with the present
value of future gross premiums, will not be sufficient to do both of the following:

    a. Cover the present value of future benefits to be paid to or on behalf of policyholders and
    settlement and maintenance costs relating to a block of long-duration contracts
    b. Recover unamortized acquisition costs.


 Pending Content:

 Transition Date: (P) December 16, 2021; (N) December 16, 2023 | Transition Guidance: 944-
 40-65-2

 Original policy benefit assumptions for certain long-duration contracts ordinarily continue to be
 used during the periods in which the liability for future policy benefits is accrued under
 Subtopic 944-40. However, actual experience with respect to investment yields, mortality,
 morbidity, terminations, or expenses may indicate that existing contract liabilities, together
 with the present value of future gross premiums, will not be sufficient to do both of the following:

     a. Cover the present value of future benefits to be paid to or on behalf of policyholders and
     settlement costs relating to a block of long-duration contracts
     b. Recover unamortized present value of future profits.



25-8 The premium deficiency shall be recognized by a charge to income and either of the
following:

    a. A reduction of unamortized acquisition costs
    b. An increase in the liability for future policy benefits.
              Case 1:17-cv-08457-JMF Document 195-4 Filed 12/18/19 Page 4 of 4
    Pending Content:

    Transition Date: (P) December 16, 2021; (N) December 16, 2023 | Transition Guidance: 944-
    40-65-2

     The premium deficiency shall be recognized by a charge to income and either of the following:

         a. A reduction of unamortized present value of future profits
         b. An increase in the liability for future policy benefits.



   25-9 A premium deficiency, at a minimum, shall be recognized if the aggregate liability on an entire
   line of business is deficient. In some instances, the liability on a particular line of business may not
   be deficient in the aggregate, but circumstances may be such that profits would be recognized in
   early years and losses in later years. In those situations, the liability shall be increased by an
   amount necessary to offset losses that would be recognized in later years.



END OF DOCUMENT -

© 2019 Thomson Reuters/Tax & Accounting. All Rights Reserved.
